Citation Nr: 0740754	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of 
dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied a compensable rating 
for residuals of dermatitis.

The veteran submitted additional evidence and underwent VA 
examinations after the most recent supplemental statement of 
the case was issued in July 2007.  These records and 
examination reports pertain to a claim for an increased 
rating for a left shoulder disorder and contain no evidence 
whatsoever that is pertinent to the skin disorders claim on 
appeal.  Thus, obtaining a waiver or remanding this case for 
AOJ consideration of such evidence is unnecessary. See 38 
C.F.R. § 20.1304 (2007).  The claim for an increased rating 
for a left shoulder remains pending and is referred to the RO 
to further address.  

In December 2007 the Board granted the veteran's motion to 
advance this case on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2007).


FINDING OF FACT

There is no evidence of any active dermatitis nor of any 
current objective residual disability from dermatitis.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected dermatitis residuals have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118 Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in April 2004 and the RO adjudicated it in September 
2004.  Prior to this rating he received a letter addressing 
his increased rating claim in May 2004.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of January 2007 which 
included examination of the veteran and review of the claims 
file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in a July 2007 supplemental statement of 
the case, which included the letter as an attachment.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The veteran is service-connected for residuals of dermatitis.  
He has a noncompensable rating under Diagnostic Code (DC) 
7806, for dermatitis.  The Board will additionally consider 
other potentially applicable Diagnostic Codes for skin 
disorders.  

A 10 percent rating is warranted for dermatitis or eczema 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2007).

Scars of the head, face, or neck, are rated as follows under 
Diagnostic Code 7800, which provides eight characteristics of 
disfigurement: scar 5 or more inches in length; scar at least 
one-quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  A 10 
percent rating is warranted for one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
rating is warranted when the area or areas exceeds 6 square 
inches (39 square centimeters).  

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2007).      

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).

In this instance service connection was granted for 
dermatitis in December 1946 and a 10 percent rating was 
initially assigned.  Subsequently a February 1950 rating 
decision reduced the rating to noncompensable where it has 
remained since.  The veteran filed his claim for an increased 
rating in April 2004.  

Among the evidence submitted in conjunction with the claim 
were records of VA treatment from 2003 which are silent for 
any treatment of a skin condition.  

A June 2004 VA examination of the skin was done without 
claims file review.  The veteran discussed his onset of the 
skin disorder in 1945 and elaborated on some of its 
manifestations in service, said to involve his whole body 
except for his face.  Since the service his breakouts have 
been somewhat transient, breaking out periodically on the 
legs, arms and chest.  He indicated it took up to 3 weeks for 
the lesions to heal.  He used a salve prescribed him from 
Tricare, but the name of it was not known.  He described 
flare-ups occurring every 2 months.  They may be on an arm or 
his chest or legs.  It was transient and as the lesions take 
up to 4 weeks to heal during these flare-ups, it was 
intolerable and he said it impaired his sleep terribly.  The 
whole body was affected except for his face in the service 
but presently there was only one lesion on the left lateral 
arm just above the elbow and less than 1 percent of the body.  
There was minimal scarring of small white dots that were not 
tanned and not at all disfiguring.  There was no acne or 
chloracne present.  The diagnosis was history of dermatitis.  
He was to be followed up by his regular doctors.

Also among the evidence submitted in conjunction with the 
claim were records addressing podiatric treatment in 2004.  
Although some of these records noted dermatological findings 
regarding the feet, these were diagnosed as onychomycosis of 
the toes and ulcers of the toes.  No findings of or diagnosis 
of active or residuals of dermatitis were made in these 
records.  Likewise VA treatment records from 2004 through 
2005 addressing other health concerns failed to mention 
active or residual dermatitis in their findings, problem 
lists or diagnoses.  A March 2004 physical examination was 
noteworthy on skin findings of no suspicious lesions for 
malignancy and no infections.  Likewise VA active medicine 
lists dated in September 2004 and January 2005 lists the 
medications and their treatment purpose, with no mention of 
any treatment for a dermatitis condition.  In March 2005 he 
additionally was noted to be on additional medications, none 
of which appear to be intended to treat a dermatitis 
condition.

Private medical records document treatment for a right 
shoulder disorder, culminating in surgery in June 2005.  None 
of these records reflect any findings or recent history of a 
dermatitis condition.  Other private records from 2005 
addressing multiple medical conditions likewise fail to 
document any evidence of active or even residuals of a 
dermatitis condition.  

VA records from 2005 through 2007 continue to be silent for 
any evidence of dermatitis, either active or residual.  

A January 2006 VA examination addressed left shoulder 
problems and did not provide any pertinent evidence regarding 
his skin disorder.  

A January 2007 VA skin examination discussed the veteran's 
history with skin problems dating back to service in 1945, 
when the rash lasted 3-4 weeks.  Since then he described the 
rashes as on and off and he usually uses a salve and it 
resolves.  In the past year he had 2 recurrences of itchy 
rash on his arms and legs.  He has not been seen by 
dermatology.  Review of the claims file did not show 
treatment of acute or chronic skin conditions.  A Dr. F's 
notes were noted to state that no lesions or treatment were 
noted.  The condition was intermittent with symptoms 
accompanied by itching.  There were no systemic symptoms.  He 
indicated that he has treated skin rashes in the past 12 
months which were self treated with salve as needed.  The 
treatment was neither a corticosteroid nor an 
immunosuppressive and there were no side effects.  Dosage was 
topical and was used 2 times in the past year, with dosage 
lasting about 1-2 days.  Regarding the area of skin affected, 
zero percent of the total area and exposed areas was 
affected.  

On examination using a Wood's lamp 2 healed lesions, 2.5 
millimeters each and 10 centimeters apart were noted on the 
tibial side of the left lower extremity.  These were not 
disfiguring and the lesions were superficial.  There were no 
rashes, lesions, or erythema noted on the face, neck, chest, 
abdomen, extremities, scalp or web spaces of the toes or 
fingers.  The skin was dry but not scaly.  The diagnosis was 
normal skin, no eczema or dermatitis.  There was no 
impairment or disability due to a history of dermatitis.  
There were no objective residuals noted.  Residuals noted and 
claimed by the veteran were itching, but this could be due to 
dry skin.

A review of the evidence reflects that a compensable rating 
is not warranted for the veteran's dermatitis.  The VA 
examinations and medical records fail to show evidence of 
even an active dermatitis at any point during this appeal, 
much less, evidence of a dermatitis or eczema affecting 
between 5 percent and 20 percent, of the entire body or of 
exposed areas.  Nor is there evidence of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12 month period.  The veteran 
is not shown to take such medications at all, as the salve he 
used was said not to be either type of drug according to the 
January 2007 VA examination.  

Likewise as there is no basis for a compensable rating for 
dermatitis under Diagnostic Code 7806.  There is also no 
basis for a compensable rating under residuals to include 
scarring.  There is no evidence whatsoever of disfiguring 
scars on the head face and neck, therefore a compensable 
rating is not warranted under Diagnostic Code 7800.  The 
records and examination reports as described above, likewise 
fail to show residual scarring elsewhere on the body that is 
tender and painful, is unstable, restricts motion or covers 
an area or areas that exceeds 6 square inches (39 square 
centimeters).  The January 2007 VA examination described only 
faint areas of scarring on the left leg measuring 2.5 
millimeter each, that were deemed superficial, and 
nondisfiguring and the examiner concluded that there were no 
objective residuals of dermatitis noted.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Thus the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
residuals of dermatitis under any of the criteria for 
dermatitis or for residual scarring as none of the above 
criteria for a 10 percent rating has been met.  

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected dermatitis 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for residuals of dermatitis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


